Name: 95/17/EC: Commission Decision of 2 February 1995 on the recognition of the producer group for hops in northern France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  Europe;  agricultural structures and production;  plant product
 Date Published: 1995-02-07

 Avis juridique important|31995D001795/17/EC: Commission Decision of 2 February 1995 on the recognition of the producer group for hops in northern France (Only the French text is authentic) Official Journal L 028 , 07/02/1995 P. 0007 - 0007COMMISSION DECISION of 2 February 1995 on the recognition of the producer group for hops in northern France (Only the French text is authentic) (95/17/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EEC) No 1351/72 of 28 June 1972 on the recognition of producer groups for hops (1), as last amended by Regulation (EEC) No 3858/87 (2), and in particular Article 2 (2) thereof,Whereas Article 2 (2) of that Regulation lays down that a Member State may be authorized, upon application, to recognize a group whose registered areas comprise less than 60 hectares if the area is located in a recognized production region covering less than 100 hectares; whereas such an application has been submitted by the French authorities for the SociÃ ©tÃ © CoopÃ ©rative HoublonniÃ ¨re du Nord, known as Coophounord;Whereas these producers, who number 16, also fulfil all the other conditions required by Regulation (EEC) No 1351/72 to be recognized as a producer group;Whereas, to avoid creating a situation whereby these producers might be handicapped compared to the other Community producers, the application should be accepted;Whereas the measures provided for in this Decision are in accordance with the Management Committee for Hops,HAS ADOPTED THIS DECISION:Article 1 France is hereby authorized to recognize the Coophounord producer group pursuant to Article 2 (2) of Regulation (EEC) No 1351/72.Article 2 This Decision is addressed to the French Republic.Done at Brussels, 2 February 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 30. 6. 1972, p. 13.(2) OJ No L 363, 23. 12. 1987, p. 27.